       Case: 1:18-mj-02257-DAR Doc #: 8 Filed: 11/16/18 1 of 4. PageID #: 18




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 1:18MJ02257
                                                     )
                Plaintiff,                           )   MAGISTRATE JUDGE RUIZ
                                                     )
        v.                                           )
                                                     )   GOVERNMENT’S MOTION TO
 THOMAS CLOSE,                                       )   EXTEND TIME FOR RETURNING
                                                     )   INDICTMENT
                Defendant.                           )

       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Carol M. Skutnik, Assistant U.S. Attorney, respectfully moves this Court to

extend the time for filing an indictment until January 4, 2019, for the reasons set forth in the

attached Memorandum.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                               By:       /s/ Carol M. Skutnik
                                                         Carol M. Skutnik (OH: 0059704)
                                                         Assistant United States Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3785
                                                         (216) 522-8355 (facsimile)
                                                         Carol.Skutnik@usdoj.gov
       Case: 1:18-mj-02257-DAR Doc #: 8 Filed: 11/16/18 2 of 4. PageID #: 19



                                         MEMORANDUM

                                                 A.

       On November 1, 2018, a criminal complaint (Case No. 1:18MJ2257) was filed against

defendant, Thomas Close, charging the defendant with violations of federal law. The defendant

appeared before United States Magistrate Judge David A. Ruiz on the same date, after having

been arrested pursuant to the complaint. At the time of the initial appearance, the defendant was

remanded to the custody of the U.S. Marshal’s Service. Close waived his right to both a

preliminary and detention hearing and the matter was bound over to the grand jury.

                                                 B.

       Title 18, Section 3161 of the United States Code provides that an “information or

indictment charging an individual with the commission of an offense shall be filed within thirty

days from the date on which such individual was arrested or served with a summons in

connection with such charges.” 18 U.S.C. § 3161(b). In the instant prosecution, the 30-day

period would appear to expire on or about December 1, 2018.

       The government submits that a limited extension of the time for filing an information or

indictment will serve the ends of justice by affording the Government an opportunity to review

evidence seized from Close’s computers and evaluate and identify potential victims. The

extension would also benefit Close by providing him a meaningful opportunity to meet with his

counsel to discuss the pending investigation and explore potential strategies and resolutions. It is

anticipated that the parties will use the proposed extension of time to ascertain all of the relevant

facts, which if accomplished, will serve the interests of justice by potentially rendering grand

jury presentation and/or a trial more complete or unnecessary. See United States v. Fields, 39

F.3d 439, 445-46 (3d Cir. 1994) (approving “ends of justice” continuance to allow negotiations




                                                  2
       Case: 1:18-mj-02257-DAR Doc #: 8 Filed: 11/16/18 3 of 4. PageID #: 20



to continue). See also United States v. Lewis, 980 F.2d 555 (9th Cir. 1992). If grand jury

presentment proves necessary, the proposed extension of time will serve the ends of justice and

promote efficiency by allowing the grand jury panel to consider a full panoply of potential

charges.

       Undersigned government counsel has spoken with Jeffrey B. Lazarus, counsel for

defendant, concerning this matter, and is advised that the defense joins in the proposed

continuance. The defendant and Attorney Jeffrey B. Lazarus will execute a Speedy Trial waiver

in the Court’s presence.

       For all of the foregoing reasons, the government, pursuant to 18 U.S.C. § 3161(h)(7)(A),

respectfully moves this Court to extend the time for filing an information or indictment from on

or about December 1, 2018 , to January 4, 2019, and to enter a finding under that section that the

ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.


                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Carol M. Skutnik
                                                      Carol M. Skutnik (OH: 0059704)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3785
                                                      Carol.Skutnik@usdoj.gov




                                                 3
       Case: 1:18-mj-02257-DAR Doc #: 8 Filed: 11/16/18 4 of 4. PageID #: 21



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of November, 2018, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Carol M. Skutnik
                                                      Carol M. Skutnik
                                                      Assistant U.S. Attorney




                                                 4
